internal_revenue_service number release date index number ------------------------------------------ ---------------------------- ------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-148866-11 date date legend a --------------------------------------------------- ----------------- b ------------------------- --------------------------------------------------- ---------------------------- ----------------------- ------------- ------------------------------------------------------------- ------ ------------------------ company state trust dear ----------------- this responds to your letter dated date submitted on behalf of a requesting rulings under sec_671 and sec_1361 of the internal_revenue_code facts a and b hereinafter referred to as the settlor or settlors as the case may be each a resident of state intend to create voting_trust a valid voting_trust under the laws of state under the voting_trust agreement vta a is the trustee of the voting_trust company represents that it is taxable as an s_corporation for federal_income_tax purposes plr-148866-11 article i of the vta provides that in exchange for voting_trust_certificates certificates each participating shareholder sometimes hereinafter referred to as a beneficial_owner shall deposit with the trustee the share certificates evidencing all of the company shares currently owned by such shareholder the voting_trust will have a single class of certificates section a of article viii of the vta provides that except as otherwise provided in the vta the trustee shall possess all rights and powers of absolute ownership of the company shares contributed to the trust including the right to vote with respect to the shares held by the trust for every purpose and with respect to any proposal presented for the consideration of company shareholders section a of article viii of the vta provides that notwithstanding the provisions of section a of article viii no trustee who has transferred in his or her individual capacity company shares or a certificate corresponding to company shares to any holder of certificates other than to the spouse of such trustee in a transaction which was not a bona_fide sale for adequate_and_full_consideration within the meaning of sec_2036 of the internal_revenue_code_of_1986 as amended the code shall be empowered to vote such company shares article iii of the vta requires that all distributions with respect to the company shares held in the voting_trust promptly be paid to the beneficial owners of such shares section a of article v of the vta provides that the trust shall terminate upon the earliest to occur of the date that is years after the date of the vta or if the vta has been renewed for one or more 10-year terms in accordance with the provisions of the vta upon such expiration date as the holders of certificates may agree upon in writing the redemption or purchase by company of all company shares subject_to the written_agreement of the trustee upon the effectiveness of i a sale or transfer of company shares or certificates representing in the aggregate in excess of two-thirds of the voting power of company or ii a merger in which company is the surviving entity and the shareholders of company prior to such merger do not retain at least one-third of the voting power of company following the merger and as soon as practicable but no later than thirty days following the distribution to the trustee of the proceeds from i a merger of company with or into another entity where company is not the surviving entity ii a consolidation of company with or into another entity where the shareholders of company prior to such consolidation do not retain at least one-third of the voting power of company or iii a liquidation of company following a sale of substantially_all of the assets of company the transactions described in i ii and iii of clause are collectively hereinafter referred to as a sale of company and the written_agreement of the trustee and a majority interest of the holders of certificates to terminate the vta plr-148866-11 section b of article v of the vta requires title and possession of the company shares held in the trust to be delivered to the beneficial owners upon a termination of the vta other than a termination in connection with a sale of company thus in the case of a sale of company stock described in section a of article v the company shares will be distributed to the certificate holders in connection with such a sale section e of article viii of the vta provides that the trustee may not sell assign pledge encumber transfer or otherwise dispose_of company shares except in connection with a sale of company or as provided in section b of article v of the vta or hold any property other than company shares except in connection with a sale of company or in accordance with a final order of any court having jurisdiction over the administration of the trust section e further provides that the trustee may not reinvest any proceeds of a sale of company and instead shall distribute any such proceeds to the holders of certificate holders in accordance with section f of article viii of the vta section f of article viii of the vta provides that in connection with a sale of company the trustee shall distribute the sale proceeds to the holders of certificates promptly after they surrender their certificates to the trustee under the estate_planning documents of the a and b certificates owned by the decedent will pass outright or to one of their descendants or to one or more trusts for the benefit of their descendants that are permitted s_corporation shareholders law sec_1361 of the code provides in pertinent part that individuals estates and trusts described in sec_1361 of the code are permitted s_corporation shareholders sec_1361 of the code provides that a_trust created primarily to exercise the voting power of stock transferred to it is a permitted s_corporation shareholder sec_1361 of the code provides that each beneficiary of a voting_trust shall be treated as a shareholder of an s_corporation of which such voting_trust is a shareholder sec_1_1361-1 of the income_tax regulations provides that a voting_trust is a permitted s_corporation shareholder a qualified voting_trust if the trust i was created primarily to exercise the voting power of the property transferred to it ii the beneficial owners are treated as the owners of their respective portions of the trust under subpart e ie it is a wholly-grantor trust and iii was created pursuant to a written trust agreement entered into by the shareholders that a delegates to one or more trustees the right to vote b requires all distributions with respect to the stock of the corporation held by the trust to be paid to or on behalf of the beneficial owners of that stock c plr-148866-11 requires title and possession of that stock to be delivered to those beneficial owners upon the termination of the trust and d terminates under its terms or by state law on or before a specific date or event sec_301_7701-4 provides that an investment_trust will be classified as a_trust if i there is no power under the trust agreement to vary the investment of the certificate holders and ii such trust either a has a single class of ownership interests representing undivided beneficial interests in the assets of the trust or b has multiple classes of ownership interests if the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership interests is incidental to that purpose sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_677 of the code provides that the grantor of a_trust shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on certain policies of insurance on the life of the grantor or the grantor’s spouse ie such portion of the trust will be a grantor_trust with respect to such grantor sec_1_671-2 provides that a grantor for purposes of subpart e includes any person who acquires an interest in a_trust from a grantor of the trust if the interest acquired is among other types of qualifying interests an interest in an investment_trust described in sec_301_7701-4 sec_7701 of the code defines person to include an individual trust estate partnership or corporation sec_1_641_b_-3 provides that income received by an estate is considered to be the income of the estate only for so long as the period actually required by the administrator or executor to perform the ordinary duties of administration and that an estate is considered terminated for u s federal_income_tax purposes after the expiration of such period plr-148866-11 we rule as follows ruling sec_1 during the lives of a and b and after their deaths voting_trust will be classified as an investment_trust under sec_301_7701-4 for u s federal_income_tax purposes during the lives of a and b assuming they are the only holders of the certificates during their lives voting_trust will be considered a qualified voting_trust under sec_1361 and sec_1_1361-1 accordingly voting_trust will be a permitted s_corporation shareholder if during their lives a or b transfer all or a portion of their certificates to a transferee that is a permitted s_corporation shareholder the transferee will be treated as a successor grantor of the voting_trust therefore i voting_trust will continue to be a voting_trust described in sec_1361 and a permitted s_corporation shareholder and ii the certificate holders will include in their gross_income and report their proportionate share of the s_corporation income that is allocated to the company shares held by the voting_trust after the death of a or b when the executor of their respective wills the executor holds the certificates held by a or b as applicable prior to their deaths a’s and b’s respective estates if the period during which such estates hold the certificates does not exceed the period actually required to fully administer the estates as described in sec_1_641_b_-3 will be treated as successor grantors of the voting_trust after the executor distributes the certificates held by a or b in accordance with the terms and provisions of their estate_planning documents as applicable such transferees of the certificates will be treated as successor grantors of their portions of the voting_trust therefore i trust will continue to be a voting_trust described in sec_1361 and a permitted s_corporation shareholder and ii the certificate holders will include in their gross_income and report their proportionate share of the s_corporation income that is allocated to the company shares held by the voting_trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether company’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1361 plr-148866-11 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to the taxpayer’s representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
